DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office action is issued in response to the Applicant’s After-Final Response filed on 18 May 2022.
Claims 21-26 and 29 have been canceled by Applicant’s submission filed on 18 May 2022. 
Claims 8, 16-20 have been amended.
Claims 1-7, 13, and 15 have been canceled previously.
Claims 8-12, 14, 16-20, 27, and 28 are pending.
Drawings
The drawings filed 20 February 2019 are acceptable.
Allowable Subject Matter
Claims 8-12, 14, 16-20, 27, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
35 U.S.C. § 101
The 35 U.S.C. § 101 rejection is not applicable because, although the claims recite a fundamental economic practice and commercial interaction related to loan applications and lending as explained in the previous Office action, the abstract idea is integrated into practical application because it applies or uses the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Specifically, independent claims 8 and 16 are directed to creating an ensemble machine learning model from a plurality of machine learning models wherein models are trained or selected based on optimizing the objective function and the ensemble machine learning model is updated based on changes in the objective function corresponding to the varying of weight values over time that account for changes in one or more business conditions.
Prior Art
The closest prior art references are:
Merrill (US 20180322406 A1 to Merrill, D.C. et al) teaches a method for explaining results e.g. decision values, and scores, generated by machine learning models for a result of an application system. 
Apps (US 20070094060 A1 to Apps, E. et al.) teaches a method for applying a strategy to a dataset in a data mining system to address a business problem.
Carty (US 20110213730 A1 to Carty, S.M. et al) teaches a method that involves determining multiple goals or policies for a business problem. Multiple data parameters are extracted from the goals that are stored in a computer program. The data parameters representing the goals are analyzed to develop a problem set. A solution instruction set is developed using target criteria and the problem set. A solution model is developed from the solution instruction set. An optimal solution model is selected by repeating the steps of inputting target criteria, developing the solution instruction set and developing the solution model.
Edkin (US 20190378050 A1 to Edkin, L.C.) teaches adjusting the feature vector based on an objective function and a supervised machine learning system that optimizes a feature vector and trains on a corpus based on historical data, known patterns, and emerging patterns.
J. Heaton, "An empirical analysis of feature engineering for predictive modeling," SoutheastCon 2016, Norfolk, VA, USA, 2016, pp. 1-6, teaches various methods of feature engineering in the machine learning environment and machine learning an engineered feature without assistance.
However, neither Merrill, Apps, Carty, Edkin, nor Heaton alone or in combination, disclose or suggest the following limitations of independent claim 8: 
determining, based on applying a localized linearity process to the ensemble machine learning model, one or more categories of reasons for rejection mapped to adverse action notices; and sending, to a computing device associated with the loan application and based on the mapping of the one or more categories to the adverse action notices, an indication of an adverse action notice.
The remaining independent claim 16 contains substantially the same limitations as those reproduced above and overcome the prior art for the same reason.
In addition, even if each limitation when considered individually were to be found in the prior art, when considered as a whole, one of ordinary skill in the art would not have arrived at the Applicant’s claimed invention unless one was using the invention as a roadmap to find its prior art components.  Such use of hindsight to arrive at the claimed invention would be impermissible. Thus, the claims overcome the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190318421 A1 to Lyonnet; Florian et al. discloses a decision-making system and method based on supervised learning including a decision score that may be roughly equivalent to a credit risk score
US 20190073586 A1 to Chen; Xianjie et al. discloses a method includes a preprocessing stage of a neural network model and combining a one or more dense input and one or more sparse input in a neural net.
WO 2020171857 A1 to Butti, H et al. teaches automated marketing decisions based on company valuation results derived from ensemble machine learning models
US 20150051957 A1 to Griebeler; Jeffrey et al. teaches measuring business values related to an entity such as return on capital, cost of customer acquisition, cost of maintaining a customer.
US 20190325524 A1 to Gebara; Fadi et al. teaches a machine learning model that can determine customer lifetime value.
US 20200090003 A1 to Marques; Paulo César Gonçalves discloses a machine learning that automatically generates features

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/          Examiner, Art Unit 3694              

/BENNETT M SIGMOND/           Supervisory Patent Examiner, Art Unit 3694